Mr. Chief Justice Hollerioh delivered the opinion of the court: Claimant demands the sum 'of $26.73 for freight charges on certain shipments of merchandise transported over its lines from the Southern Illinois Penitentiary at Menard, Illinois and from the Illinois State Penitentiary at Joliet, Illinois to the Illinois Soldiers’ and Sailors’ Children’s School at Normal, Illinois. All shipments were carried at the established traffic rate for such merchandise and the freight charges therefor remain wholly unpaid. It is admitted that the merchandise was received by the consignee, and Mr. A. L. Bowen, Director of the Department of Public Welfare, in his report on the claim, stated that the same should be paid. Award is therefore entered in favor of the claimant for the amount claimed, to-wit, Twenty-six Dollars and Seventy-three Cents ($26.73).